Name: Commission Regulation (EEC) No 3063/79 of 17 December 1979 concerning Annex IV to Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 347/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 5063/79 of 17 December 1979 concerning Annex IV to Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059 /78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2143 /79 ( 2 ), and in particular Articles 15 and 18 thereof, Whereas , in Annex IV to Regulation (EEC) No 3059/ 78 , it is stated that the allocations as between Member States of quantitative limits for 1980 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1980 ; Whereas it is appropriate to provide for 1980 the same allocations as those published in Annex IV to Regulation (EEC) No 3059 /78 , and to include the quantitative limits established pursuant to Article 1 1 of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 The allocation of the Community quantitative limits set out in Annex IV to Regulation (EEC) No 3059/78 is hereby fixed for 1980 in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1979 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365 , 27 . 12 . 1978 , p . 1 . O OJ No L 248 , 2 . 10 . 1979 , p . 1 . No L 347 / 2 Official Journal of the European Communities 31 . 12 . 79 ANNEX QUANTITATIVE LIMITS VALID FOR 1980 GROUP I Category CCT heading No NIMEXE code ( 1979 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 1 55.05 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 92 ; 98 Cotton yarn , not put up for re ­ tail sale Argentina D F I BNL UK IRL DK EEC Tonnes 1 120 478 427 567 150 57 69 2 868 Brazil D F I BNL UK IRL DK EEC Tonnes 11 776 3 180 3 391 6 327 639 1 390 467 27 170 Bulgaria D F I BNL UK IRL DK EEC Tonnes 10 36 40 8 15 8 4 121 Colombia D F I BNL UK IRL DK EEC Tonnes 3 520 642 953 935 641 311 279 7 281 i South Korea D F I BNL UK IRL DK EEC Tonnes 306 43 15 61 2 2 2 431 No L 347/331 . 12 . 79 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 1 (cont 'd) Hong Kong D F I BNL UK IRL DK EEC Tonnes 15 5 28 10-7 637 18-6 2-7 717 I India DFIBNLUKIRLDK EEC Tonnes 794 542 684 730 5 948 339 53 9 090 Mexico D F I BNL UK IRL DK EEC Tonnes 984 730 1 164 2 081 88 63 92 5 202 Pakistan D F I BNL UK IRL DK EEC Tonnes 1 476 1 188 1 970 1 199 624 391 222 7 070 Peru (') D F I BNL UK IRL DK EEC Tonnes 104 3 416 1 1 1 10 536 Romania D F I BNL UK IRL DK EEC Tonnes 996 378 14 22 18 24 14 1 466 (') See Appendix . 31 . 12 . 79No L 347/4 Official Journal of the European Communities CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 Category I (cont 'd) Yugoslavia TonnesD F I BNL UK IRL DK EEC 2 757 176 4 297 108 129 38 27 7 532 2 55.09 Brazil TonnesOther woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fa ­ brics, narrow woven fabrics, pile fabrics , chenille fabrics , tulle and other net fabrics D F I BNL UK IRL DK EEC 6 165 . 1 839 3 636 1 859 2 272 605 290 16 666 55.09-01 ; 02 ; 03 ; 04 ; 05 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 Bulgaria TonnesD F I BNL UK IRL DK EEC 304 141 242 52 (') 57 9 150 955 Colombia (') TonnesD F I BNL UK IRL DK EEC 1 382 462 2 056 312 1 120 203 76 5 611 South Korea TonnesD F I BNL UK IRL DK EEC 1 085 482 559 1 063 1 170 21 973 5 353 Egypt TonnesD F I BNL UK IRL DK EEC 862 870 1 715 813 1 593 20 188 6 061 (') See Appendix . 31 . 2 . 79 Official Journal of the European Communities No L 347 / 5 Units Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Quantitative limits from t January to 31 December 1980 D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 2 (cont 'd) \ \ Hong Kong Hungary India Malaysia Mexico Pakistan Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 719 581 715 390 10 134 447 79 13 065 639 337 82 66 419 38 350 1 931 4 220 4 661 2 297 1 501 26 728 370 423 40 200 1 570 165 500 478 738 9 176 3 636 2 394 517 1 168 1 287 485 67 301 6219 2 652 1 612 2 560 1 514 10 480 777 505 20 100 D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 31 . 12.79No L 347/6 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 2 (cont 'd) Peru (') D F I BNL UK IRL DK EEC Tonnes 36 8 136 64 25 16 2 287 Poland D F I BNL UK IRL DK EEC Tonnes 687 402 200 189 97 100 135 1 810 Romania D F I BNL UK IRL DK EEC Tonnes 1 611 1 032 318 759 93 54 217 4 084 Singapore D F I BNL UK IRL DK EEC Tonnes 552 254 556 339 736 21 13 2 471 Thailand (') D F I BNL UK IRL DK EEC Tonnes 4 796 674 4 647 1 304 1 527 116 1 355 14 419 Yugoslavia D F I BNL UK IRL DK EEC Tonnes 1 892 845 4 773 502 1 050 10 131 9 203 (') See Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/7 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 2 a) 55.09-03 ; 04 ; 05 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 a) Of which other than un ­ bleached or bleached Brazil D F I BNL UK IRL DK EEC Tonnes 684 261 524 563 418 505 86 3 041 I Bulgaria DFIBNLUKIRLDK EEC Tonnes 101 46 72 13 (') 12 9 34 287 Colombia (') BNL Tonnes 156 South Korea D F I BNL UK IRL DK EEC Tonnes 133 59 69 128 142 3 119 653 Egypt D F I BNL UK IRL DK EEC Tonnes 172 174 343 163 319 4 37 1 212 ' ; ! Hong Kong D F I BNL UK IRL DK EEC Tonnes 620 502 618 337 8 745 386 68 11 276 l Hungary DFIBNLUKIRLDKEEC Tonnes 4302273234381292831 416 (') See Appendix . No L 347/ 8 Official Journal of the European Communities 31 . 12 ; 79 Third countries UnitsCategory CCT heading No NIMEXE code ( 1979 ) Description MemberStates Quantitative limits from 1 January to 31 December 1980 India2 a) (cont 'd) Malaysia Pakistan Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 657 552 371 526 2 403 94 297 4 900 414 27 76 42 118 ' 9 87 773 107 95 80 55 436 334 99 1 206 438 222 24 17 41 81 82 905 1 215 507 204 152 71 50 204 2 403 336 71 122 213 425 21 8 1 196 D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Poland Romania Singapore 31 , 12 . 79 Official Journal of the European Communities No L 347/9 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 2 a) (cont 'd) \ Thailand (') Yugoslavia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 1 315 103 701 435 647 50 659 3 910 576 . 181 744 127 135 5 73 1 841 3 56.07 A 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 11 ; 13 ; 14 ; 16 ; 17 ; 18 ; 21 ; 23 ; 24 ; 26 ; 27 ; 28 ; 32 ; 33 ; 34 ; 36 Woven fabrics of man-made fi ­ bres (discontinuous or waste): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics i Brazil Bulgaria Colombia South Korea Hong Kong UK D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes Tonnes Tonnes 378 30 118 42 (') 3 3 8 204 (1 ) 409 581 1 633 758 377 25 37 3 820 1 543 1 131 382 579 6 574 115 115 10 439 (') See Appendix . No L 347/ 10 Official Journal of the European Communities 31 . 12 . 79 UnitsCategory CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Quantitative limits from 1 January to 31 December 1980 Hungary3 (cont 'd) D F I BNL UK IRL DK EEC Malaysia D F I BNL UK IRL DK EEC Poland D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 72 157 18 37 168 3 13 468 1 060 371 1 277 310 858 155 106 4 137 132 115 39 43 313 78 8 728 289 500 25 26 51 5 7 903 31 30 20 12 265 26 24 408 (') Romania D F I BNL UK IRL DK EEC Singapore D F I BNL UK IRL DK EEC Thailand D F I BNL UK IRL DK EEC (') See Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/ 11 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 3 (cont'd) Yugoslavia D F I BNL UK IRL DK EEC Tonnes 42 36 422 21 55. 3 167 746 3 a ) 56.07-01 ; 05 ; 07 ; 08 ; 13 ; 14 ; 16 ; 18 ; 21 ; 23 ; 26 ; 27 ; 28 ; 33 ; 34 ; 36 a) Of which other than un ­ bleached or bleached Bulgaria D F I BNL UK IRL DK EEC Tonnes 14 53 27 (') 1 3 4 102 Colombia BNL Tonnes C ) South Korea D F I BNL UK IRL DK EEC Tonnes 43 63 198 89 46 2 2 443 r Hong Kong D F I BNL UK IRL DK EEC Tonnes 1 079 792 267 390 4 304 80 81 6 993 Hungary D F I BNL UK IRL DK EEC Tonnes 26 26 Malaysia D F I BNL UK IRL DK EEC Tonnes 862 61 127 30 171 144 73 1 468 (') See Appendix . No L 347/ 12 Official Journal of the European Communities 31 . 12.79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 3 a) (cont 'd) Poland Singapore Thailand D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes 113 103 25 21 251 61 8 582 5 4 11 1 30 26 24 101 (') 4 60.04 B I II a) b) c) IV b) 1 aa) dd ) 2 ee) d ) 1 aa) dd ) ' 2 dd ) 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments , knitted or cro ­ cheted , not elastic or rubber ­ ized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs, undervests and the like, knitted or crocheted , not elastic or rubberized , other than babies ' garments, of cotton or synthetic textile fibres ; T-shirts and light ­ weight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated tex ­ tile fibres , other than babies ' garments Brazil Bulgaria South Korea (') D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 6619 219 401 1 125 1 979 38 435 10 816 418 69 62 19 36 2 6 612 2 175 4 670 691 1 042 1 824 114 338 10 854 (') See Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347 / 13 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 4 (cont'd) Hong Kong D F I BNL UK IRL DK EEC 1 000 pieces 9 375 612 356 2 095 11 487 132 581 24 638 Hungary D F I BNL UK IRL DK EEC 1 000 pieces 684 1 074 168 395 330 2 156 2 809 India D F I BNL UK IRL DK EEC 1 000 pieces 2011 1 337 699 719 2 280 38 241 7 325 / Macao D F I BNL UK IRL DK EEC 1 000 pieces 2 877 3 845 120 901 2 518 12 89 10 362 r ¢, Malaysia D F I BNL UK IRL DK EEC 1 000 pieces 1 095 1 001 160 1 349 695 21 135 4 456 ¢ Pakistan D F I BNL UK IRL DK EEC 1 000 pieces 1 385 1 647 203 981 2 056 18 551 6 841 No L 347/ 14 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 4 (cont'd) Philippines D F I BNL UK IRL DK EEC 1 000 pieces 2 128 3 342 166 834 1 703 17 463 8 653 Poland D F x I BNL UK IRL DK EEC 1 000 pieces 4 085 3 033 111 68 1 418 5 242 8 962 Romania (') D F I BNL UK IRL DK EEC 1 000 pieces 7 888 1 176 729 856 2 673 13 376 13 711 Singapore D F I BNL UK IRL DK EEC 1 000 pieces 4 995 2 563 119 1 371 1 555 91 472 11 166 Sri Lanka D F I BNL UK IRL DK EEC 1 000 pieces 294 139 101 330 299 11 36 1 210 Thailand D F I BNL UK IRL DK EEC I 000 pieces 1 870 2 585 268 570 2 486 19 342 8 140 (  ) See Appendix . 31, 12 . 79 Official Journal of the European Communities No L 347/ 15 Category CCT heading No NIMEXE code ( 1979 ) Description Third *Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 4 (cont'd) s Yugoslavia DFIBNLUKIRLDK EEC 1 000 pieces 1 583 1 301 107 515 417 11 36 3 969 5 60.05 A I II b) 4 bb) 11 aaa) bbb) ccc) ddd ) 22 bbb) ccc ) ddd ) eee) / 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 Outer garments and other artic ­ les , knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : Jerseys, pullovers, slip ­ overs , waistcoats , twinsets , cardigans, bed-jackets and jumpers , knitted or croche ­ ted , not elastic or rubberi ­ zed , of wool , of cotton or of man-made textile fibres Bulgaria South Korea Hong Kong Hungary Macao D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces I 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 276 115 43 39 110 3 11 597 4 945 1 039 559 7 450 11 697 213 344 26 247 11 127 417 399 2 221 11 665 38 714 26 581 360 682 220 191 259 14 78 1 804 4 084 2 057 203 713 1 978 12 426 9 473 No L 347/ 16 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 5 (cont'd) Malaysia Pakistan Peru Philippines Poland Romania D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 416 561 72 261 537 4 42 1 893 894 55 142 84 123 8 47 1 353 72 33 298 35 124 5 18 585 1 426 408 125 247 2 187 29 323 4 745 275 490 105 90 545 7 79 1 591 4 860 1 110 1 479 424 1 122 17 107 9 119 31 . 12 . 79 Official Journal of the European Communities No L 347/ 17 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 5 (cont 'd) Singapore Sri Lanka Thailand Yugoslavia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 2 411 543 245 981 1 824 44 99 6 147 372 97 87 45 151 7 28 787 1 822 230 177 671 2 110 73 407 5 490 556 257 35 137 151 3 18 1 157 6 61.01 B V d ) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men 's and boys ' outer gar ­ ments : Women's , girls ' and infants ' outer garments : B. Other : Men 's and boys ' woven bree ­ ches , shorts and trousers (in ­ cluding slacks); women 's , girls ' and infants ' woven trousers and slacks , of wool , of cotton or of man- made textile fibres Brazil Bulgaria D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 842 65 347 158 232 7 80 1 731 165 37 40 19 26 2 10 299 No L 347/ 18 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 6 (cont'd) South Korea Hong Kong (') Hungary India Macao Malaysia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC BNL UK D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces i 000 pieces 1 000 pieces 1 000 pieces 1 382 81 274 1 003 1 354 56 263 4413 20 542 705 569 3 114 23 844 62 2 587 51 423 44 4 2 143 10 30 233 186 175 5 330 2 671 878 1 223 317 16 35 10 470 1 275 375 144 799 172 7 167 2 939 (') See Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347 / 19 Category CCT Heading No NIMEXE code ( 1979 ) Description Third countries Member States Units Quantitative limits from I January to 31 December 1980 6 (cont 'd) Philippines D F I BNL UK IRL DK EEC Poland D F I BNL UK IRL DK EEC Romania D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces I 000 pieces 1 635 130 20 651 265 9 90 2 800. 128 45 56 160 54 1 12 456 448 876 1 800 338 212 5 12 3 691 2 381 975 298 1 675 777 19 222 6 347 864 76 188 199 356 15 66 1 764 491 68 44 220 127 1 201 1 152 Singapore D F I BNL UK IRL DK EEC Sri Lanka D F I BNL UK IRL DK EEC Thailand D F I BNL UK IRL DK EEC No L 347/20 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 6 (cont'd) Yugoslavia D F I BNL UK IRL DK EEC 1 000 pieces 201 24 14 116 199 1 12 567 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd ) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 4 Outer garments and other artic ­ les , knitted or crocheted , not elastic or rubberized : A. Outer garments and cloth ­ ing accesories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Blouses and shirt blouses, knitted , crocheted (not elas ­ tic or rubberized), or wo ­ ven , for women , girls and in ­ fants , of wool , of cotton or of man-made textile fibres \ Brazil Bulgaria South Korea Hong Kong Hungary India UK D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces I 000 pieces 1 000 pieces? I 000 pieces 109 41 110 43 20 31 2 7 254 2 570 419 278 1 795 3 190 12 233 8 497 18 672 458 408 2 637 7 773 22 633 30 603 70 60 57 4 43 33 267 9 133 2 664 1 306 3 549 11 307 101 503 28 563 No L 347/2131 . 12 . 79 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 7 (cont'd) Macao Malaysia Pakistan Philippines Romania Singapore D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 782 1 696 173 333 1 056 3 160 4 203 230 1 102 67 30 128 3 37 1 597 399 245 741 406 860 9 96 2 756 981 249 156 161 495 9 44 2 095 113 375 10 3 8 18 527 2 346 1 194 158 484 1 468 37 290 5 977 No L 347 /22 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 7 (cont'd) Sri Lanka Thailand Yugoslavia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 887 403 514 299 638 13 79 2 833 907 141 251 240 199 8 160 1 906 189 27 24 51 26 1 8 326 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys ' under gar ­ ments, including collars , shirt fronts and cuffs : Men's and boys ' shirts , wo ­ ven, of wool , of cotton or of man-made textile fibres Bulgaria South Korea Hong Kong D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 627 246 102 56 58 11 93 2 193 17 965 371 888 6 661 2 645 54 149 28 733 20 458 566 1 218 3 193 21 663 45 1 924 49 067 31 . 12 . 79 Official Journal of the European Communities No L 347/23 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 8 (cont'd) l Hungary India (') Macao Malaysia Pakistan Philippines D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 156 100 55 27 156 1 10 505 8 813 913 3 262 2 760 8 679 176 539 25 142 595 2 420 720 231 1 446 4 837 6 253 1 182 1 721 74 175 201 4 468 3 825 543 48 393 333 1 095 33 40 2 485 1 400 189 350 450 276 35 100 2 800 (') See Appendix . No L 347/24 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 8 (cont'd) Poland Romania Singapore Sri Lanka Thailand Yugoslavia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F . I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 605 51 8 65 417 5 13 1 164 3 292 626 584 235 681 11 182 5 611 1 259 1 142 196 248 952 50 448 4 295 1 268 222 398 601 591 27 55 3 162 415 88 323 251 122 12 516 1 727 919 210 148 304 472 8 23 2 084 31 . 12 . 79 Official Journal of the European Communities No L 347/25 GROUP II Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 9 55.08 62.02 Bill a) I 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar ter ­ ry fabrics of cotton : Bed linen , table linen , toilet lin ­ en and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Brazil South Korea Hong Kong Hungary India Pakistan D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 2 541 97 193 157 545 153 63 3 749 316 158 53 66 147 2 30 772 166 33 42 40 964 2 27 1 274 75 16 5 3 46 42 187 541 184 163 250 2 626 37 168 3 969 222 150 79 150 300 40 37 978 No L 347/26 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 9 (cont 'd) Poland Yugoslavia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 141 180 20 15 173 1 88 618 260 171 16 11 46 1 25 530 10 60.02 A 60.02-40 Gloves , mittens and mitts , knit ­ ted or crocheted , not elastic or rubberized : Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized , impreg-: nated or coated with artifi ­ cial plastic materials South Korea Hong Kong (') Macao D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC F 1 000 pairs 1 000 pairs 1 000 pairs 865 701 148 321 116 4 66 2 221 12 387 829 885 4 933 42 432 226 1 518 63 210 315 11 60.02 B 60.02-50 ; 60 ; 70 ; 80 Gloves , mittens and mitts , knit ­ ted or crocheted , not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted , not elastic or rubberized, other than those of category 10, of wool , of cotton or of man- made textile fibres South Korea Hong Kong D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pairs 1 000 pairs 1 027 2 965 332 4 139 1 306 202 284 10 255 (') (') See Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/27 Category CCT heading No NIMEXE code ( 1979) Description ¢Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 11 (cont'd) Malaysia Pakistan Philippines Thailand (') F F UK D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 378 848 1 590 600 512 122 713 647 32 14 2 640 1 020 ( 150 ) ( 122 ) 309 516 (7 ) (23 ) 2 079 12 60.03 A B I lib) C D 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings, under stockings, socks, ankle-socks , sockettes and the like, knitted or crochet ­ ed , not elastic or rubberized : Other than women's stock ­ ings of synthetic textile fibres Bulgaria South Korea Hong Kong D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pairs 1 000 pairs 1 000 pairs 384 864 154 58 209 9 38 1 716 50 809 5 459 9 830 13 861 7 035 143 1 062 88 199 2 102 912 90 732 830 11 2 409 7 086 C ) Plafond-butoir: see Appendix . » No L 347/28 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 12 (cont'd) Hungary Poland Romania Yugoslavia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 467 412 37 295 60 3 889 2 163 1 424 983 562 50 112 5 1 113 4 249 8 081 3 702 7 872 3 114 952 43 1 282 25 046 811 1 815 174 276 112 4 156 3 348 13 60.04 B IV b) 1 cc) 2 dd ) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments , knitted or cro ­ cheted , not elastic or rubberi ­ zed : Men's and boys ' underpants and briefs , women's , girls ' and infants ' (other than ba ­ bies ') knickers and briefs , knitted or crocheted , not elastic or rubberized , of cot ­ ton or synthetic textile fibres Brazil Hong Kong D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 304 1 538 406 386 549 40 103 4 326 26 026 2 242 854 21 210 1 1 929 45 7 876 70 182 31 . 12 . 79 Official Journal of the European Communities No L 347/29 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 , 13 (cont 'd) Hungary Macao (') Poland Romania D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 355 230 2 820 498 292 12 37 4 244 1 229 1 335 ( 178 ) ( 126) (281 ) ( 11 ) ( 132 ) 3 053 4 344 579 74 104 187 3 120 5 411 4 743 660 337 564 1 742 17 424 8 487 14 A 61.01 A I 61.01-01 Men's and boys ' outer gar ­ ments : Men's and boys ' coats of im ­ pregnated , coated , covered or laminated woven fabric falling within heading No 59.08, 59.11 or 59.12 South Korea Hong Kong D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 524 123 114 315 963 O 4 54 3 097 1 158 140 140 227 828 11 80 2 584 (') Plafond-butoir : see Appendix . ( 2 ) See Appendix . No L 347/ 30 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 14 B 61.01 B Vb) 1 2 3 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys ' outer gar ­ ments : Men's and boys ' woven over ­ coats , raincoats and other coats , cloaks and capes , other than those of category 14 A , of wool , of cotton or of man made textile fibres Bulgaria South Korea Hong Kong Hungary (') Poland Romania Singapore D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC UK D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC UK 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 39 23 21 12 20 3 7 125 867 40 36 390 595 (') 1 34 1 963 1 176 87 72 175 753 4 151 2 418 47 153* 104 15 108 28 1 15 424 108 21 466 14 18 1 3 630 12 (') See Appendix . 31 . 2 . 79 Official Journal of the European Communities No L 347/31 Category , CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 15 A 61.02 B I a ) 61.02-05 Women's girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' coats of impregnated , coat ­ ed , covered or laminated wo ­ ven fabric falling within hea ­ ding No 59.08 , 59.11 or 59.12 South Korea Hong Kong Macao ( ! ) Poland Romania D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 849 52 42 147 378 (') 2 9 1 479 581-5 58 78 137 246 3-5 46 1 150 ( 8 ) ( 4 ) 30 ( 3 ) 35 ( 1 ) ( 2 ) 75 27 77 4 2 7 117 14 2 2 48 2 1 69 15 B 61.02 B II e ) 1 aa) bb) cc) 2 aa ) bb ) cc ) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of cate ­ gory 15 A, of wool , of cot ­ ton or of man-made textile fibres Bulgaria D F I BNL UK IRL DK EEC 1 000 pieces 64 42 29 79 32 2 7 255 ( ') Sec Appendix . (') Plafond-butoir : see Appendix . No L 347/32 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 15 B (cont'd) ' South Korea Hong Kong Hungary India Macao ( 2 ) i Philippines ( J ) D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 403 118 106 485 1 646 (') 58 389 4 205 3 238 105 114 338 682 7 110 4 594 71 70 11 50 39 1 7 249 111 230 72 113 142 2 53 723 39 ( 16) ( 6) ( 11 ) 29 ( 1 ) ( 1 ) 101 184 (30 ) (41 ) (31 ) 304 (3 ) ( 12 ) 568 (') See Appendix . ( 2 ) Plafond-butoir : see Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/ 33 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 Poland 1 000 pieces15 B (cont 'd ) D F I BNL UK IRL DK EEC 171 62 21 52 96 2 56 460 Romania 1 000 piecesD F I BNL UK IRL DK EEC 351 39 252 32 39 2 4 719 Yugoslavia 1 000 piecesD F I BNL UK IRL DK EEC 153 91 11 20 19 1 23 318 6 61.01 Men 's and boys ' outer gar ­ ments : Bulgaria 1 000 pieces B V c) 1 2 3 61.01-51 ; 54 ; 57 D F I BNL UK IRL DK EEC 57 40 26 16 16 2 6 163 Men 's and boys ' woven suits (including coordinate suits consisting of two or three pieces , which are ordered , packed , consigned and nor ­ mally sold together) of wool , of cotton or of man-made textile fibres , excluding ski suits South Korea 1 000 pieces 145 44 13 178 261 3 5 649 D F I BNL UK IRL DK EEC Hong Kong 1 000 piecesD F I BNL UK IRL DK EEC 1 391 142 52 275 377 4 25 2 266 No L 347/34 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 16 (cont 'd) Hungary Macao Poland Romania Yugoslavia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 24 16 13 149 78 1 7 288 54 165 4 28 5 1 257 77 53 8 6 103 1 12 260 191 238 706 32 298 1 11 1 477 97 38 9 22 160 1 37 364 17 61.01 B V a) 1 2 3 61.01-34 ; 36 ; 37 Men 's and boys ' outer gar ­ ments : Men 's and boys ' woven jack ­ ets (excluding waister jack ­ ets ) and blazers of wool , of cotton or of man-made tex ­ tile fibres South Korea ! D F I BNL UK IRL DK EEC 1 000 pieces 495 86 62 189 1 146 72 159 2 209 31 . 2 . 79 Official Journal of the European Communities No L 347/35 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 17 (cont'd) Hong Kong Hungary India Macao Poland Romania D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC F I BNL UK D F I BNL UK IRL DK EEC UK D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces I 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 2 947 70 185 248 782 16 112 4 360 54 20 17 58 79 2 8 238 310 125 186 325 98 118 12 21 402 1 4 656 125 176 137 121 28 178 2 642 18 61.03 B C 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys ' under gar ­ ments, including collars , shirt fronts and cuffs : Men's and boys ' woven un ­ der garments other than shirts , of wool, of cotton or of man-made textile fibres South Korea D F I BNL UK IRL DK EEC Tonnes 254 36 12 168 52 4 5 531 No L 347 / 36 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 18 (cont 'd) \ Hong Kong Macao Poland Romania Singapore Yugoslavia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC BNL D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes Tonnes 1 000 pieces Tonnes ¢ 1 482 145 . 72 315 985 10 65 3 074 659 640 79 169 154 2 21 1 724 185 34 9 7 38 1 2 276 100 517 183 32 321 275 2 18 1 348 6 6 5 109 4 1 131 19 61.05 B I III 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fa ­ bric , of a value of not more than 15 EUA/kg net weight South Korea (') D F I BNL UK IRL DK EEC 1 000 pieces 12 119 1 874 1 063 2 729 1 383 115 186 19 469 (') See Appendix . 31 . 2 . 79 Official Journal of the European Communities No L 347/37 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 19 (cont 'd) / Hong Kong (') Hungary (') India (') Macao ' Malaysia D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces Tonnes 1 000 pieces Tonnes 1 000 pieces 19 504 3 422 22 806 19 342 5 718 268 589 71 649 121 14 20 14 44 36 249 16 686 12 683 5 277 4 195 26 410 670 2 014 67 935 108 93 60 40 8 1 2 312 20 897 1 083 59 59 (') 70 5 541 22 714 20 62.02 B I a) c) 62.02-11 ; 19 Bed linen , table linen , toilet lin ­ en and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven Brazil South Korea D F I BNL UK IRL DK EEC UK Tonnes Tonnes 1 954 68 55 138 85 4 U 2 315 100 (') See Appendix . No L 347/38 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 20 (cont'd) Hong Kong Hungary India Macao (') Poland Romania D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 387-5 24 23 100 325 2 27-5 889 542 25 66 14 134 2 83 866 2 733 679 167 728 1 129 7 761 6 204 (5 ) (3 ) 40 (3 ) (4 ) (-) (2 ) 46 259 89 10 7 52 1 206 624 232 55 33 18 116 54 508 (') Plafond-butoir: see Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/39 Category CCT Heading No NIMEXE code ( 1979) Description Third countries Member States Units . (Quantitative limits from 1 January to 31 December 1980 21 61.01 B IV 61.02 B II d ) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men 's and boys ' outer gar ­ ments : Women 's , girls ' and infants ' outer garments : ' B. Other : Parkas ; anoraks , windcheat ­ ers , waister jackets and the like, woven , of wool , of cot ­ ton or of man-made textile fibres South Korea (') Hong Kong India Macao ( 2 ) Philippines Singapore ( 2 ) Thailand D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC BNL D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC UK DK 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 3 643 757 99 1 633 2 512 10 560 9214 6 766 253 122 1 039 4 707 8 810 13 705 594 (21 ) 184 ( 10 ) ( 17) ( 34 ) ( 1 ) (6) 242 1 317 250 90 150 450 8 85 2 350 128 226 (36) (36) 127 ( 3 ) (9 ) 541 500 117 (') See Appendix . (') Plafond-butoir : see Appendix . No L 347/40 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 22 56.05 A South KoreaYarn of man-made fibres (dis ­ continuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres , not put up for retail sale D F I BNL UK IRL DK EEC 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 Hong Kong D F I BNL UK IRL DK EEC Macao (') D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 3 702 1 188 1 115 735 1 182 59 325 8 306 57 51 17 63 374 1-6 35-4 599 (20) (36) ( 11 ) (27 ) 145 ( 1 ) ( 2 ) 222 1 417 798 72 461 912 6 47 3713 681 770 ( 107) (65) ( 149) (7) ( 18 ) 1 634 1 106 282 105 133 391 3 8 2 028 Malaysia D F I BNL UK IRL DK EEC Romania (') D F I BNL UK IRL DK EEC Singapore D F I BNL UK IRL DK EEC (') Plafond-butoir: see Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/41 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 22 (cont 'd) Thailand D F I BNL UK IRL DK EEC Tonnes 296 48 445 78 138 2 4 1 Oil 22 a ) 56.05-21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 a) Of which acrylic Hong Kong Singapore UK UK Tonnes Tonnes 241 315 23 56.05 B 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yarn of man-made fibres (dis ­ continuous or waste), not put up for retail sale : B. Of regenerated textile fi ­ bres : Yarn of discontinuous or waste regenerated fibres, not put up for retail sale Poland Romania (') D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 40 149 20 833 33 3 4 1 082 (248 ) ( 116) (96) 1 355 ( 142 ) (6) (25 ) 1 622 24 60.04 B IV b) 1 bb ) d ) 1 bb) 60.04-47 ; 73 Under garments , knitted or cro ­ cheted , not elastic or rubber ­ ized : Men 's and boys ' pyjamas, knitted or crocheted, of cot ­ ton or of synthetic textile fi ­ bres Brazil South Korea D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 157 8 6 19 51 2 243 146 808 21 34 60 6 7 1 082 (') Plafond-butoir : see Appendix . No L 347/42 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from I January to 31 December 1980 24 (cont 'd) ¢ Hong Kong (') Hungary Macao ( 2 ) Pakistan Poland ( 2 ) Romania Singapore ( 2 ) D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I " BNL UK IRL DK EEC F BNL D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 351 408 157 2 083 1 598 10 332 5 939 605 108 39 39 59 3 12 865 63 96 ( 13 ) ( 9 ) ( 25 ) ( 1 ) ( 3 ) 195 48 75 7 5 12 2 149 99 209 ( 18 ) ( 12 ) ( 28 ) (2 ) ( 4 ) 331 121-3 1 000 86 ( 17 ) ( 12 ) 38 (21 ) ( 1 ) ( 3 ) 165 (') See Appendix . ( 2 ) Plafond-butoir : see Appendix . No L 347 /4331 . 12 . 79 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1979 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 24 (cont 'd) Yugoslavia (') D F I BNL UK IRL DK EEC 1 000 pieces ( 50 ) (46 ) (29 ) 371 ( 42 ) ( 3 ) ( 7 ) 468 25 60.04 B IV b ) 2 aa ) bb ) d ) 2 aa ) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments , knitted or cro ­ cheted , not elastic or rubber ­ ized : Women 's , girls ' and infants ' (other than babies ') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres Brazil South Korea Hong Kong Hungary Macao (') D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces I 000 pieces 624 45 99 264 81 2 7 1 122 352 309 157 273 204 12 41 1 348 (') 94 46 72 10 24 1 23 270 162 84 ( 19 ) ( 24 ) ( 42 ) ( 2 ) ( 6 ) 319 ( ' ) Plafond- butoir: see Append » x . (') See Appendix . No L 347/44 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 25 (cont'd) Malaysia Philippines (') Poland Romania (') Singapore (') Yugoslavia (') D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 69 66 22 85 30 5 26 303 253 (27 ) (33 ) 68 (36) 4 7 393 163 123 13 10 212 2 72 595 (50) 230 (27 ) 118 (54 ) (2 ) (4) 418 78 54 ( 11 ) (21 ) ( 18 ) ( 1 ) ( 4 ) 181 ( 115 ) (91 ) (33 ) 314 ( 50 ) (3 ) (7 ) 549 C ) Plafond-butoir: see Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/45 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 26 60.05 A II b) 4 cc) 11 22 33 44 Outer garments and other artic ­ les , knitted or crocheted , not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other Brazil South Korea BNL BNL DK 1 000 pieces 1 000 pieces 365 300 140 61.02 B II e) 4 bb) cc) dd ) ee) 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Women's , girls ' and infants ' outer garments : B. Other : * Women's , girls ' and infants ' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres Hong Kong India D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 3 838 300 227 1 048 2 802 15 143 8 373 1 495 1 690 660 964 1 833 15 173 6 830 / Macao (') Pakistan Philippines Poland D F I BNL UK IRL DK EEC F D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces ( 136) 236 (55 ) (86) ( 100) (3) ( 10) 605 300 405 56 48 77 234 9 14 843 669 240 196 152 124 2 4 1 387 (') Plafond-butoir: see Appendix . 31 . 12 . 79No L 347/46 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 26 (cont 'd) - Romania (') Thailand ( 2 ) D F I BNL UK IRL DK EEC I BNL DK 1 000 pieces 1 000 pieces (70) (79 ) (53 ) 312 111 ( 3 ) ( 7 ) 557 170 395-2 180-2 27 60.05 A II b ) 4 dd ) 61.02 B II e) 5 aa) bb ) cc ) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other artic ­ les , knitted or crocheted , not elastic or rubberized : A. Outer garments and clo ­ thing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies ') woven and knitted or crocheted skirts , including divided skirts South Korea Hong Kong India Macao Singapore Thailand D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC DK 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 486 51 49 434 64 9 115 1 208 3 969 176 234 901 1 788 17 210 7 295 1 236 897 526 609 1 282 , 19 159 4 728 653 255 45 329 338 4 116 1 741 171 101 8 155 78 5 1 519 88 (') Plafond-butoir: see Appendix . (') See Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/47 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 28 60.05 South Korea 1 000 pieces A II b) 4 ee) D F I BNL UK IRL DK EEC 124 24 13 59 90 1 6 317 Outer garments and other artic ­ les , knitted or crocheted , not elastic or rubberized : A. Outer garments and clo ­ thing accessories : II . Other : Knitted or crocheted trousers (except shorts ) other than babies ' 60.05-61 ; 62 ; 64 Hong Kong 1 000 piecesD F I BNL UK IRL DK EEC 1 395 59 35 246 876 3 35 2 649 Singapore UK 1 000 pieces 324 61.02 South Korea29 1 000 pieces Bile) 3 aa) bb) cc) Women 's , girls ' and infants ' outer garments : B. Other : D F I BNL UK IRL DK EEC 50 18 15 36 173 5 15 312 61.02-42 ; 43 ; 44 Women 's , girls ' and infants ' (other than babies ') woven suits and costumes (inclu ­ ding coordinate suits con ­ sisting of two or three pie ­ ces which are ordered , pac ­ ked , consigned and normal ­ ly sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits Hong Kong 1 000 piecesD F I BNL UK IRL DK EEC 1 206 35 26 204 645 3 19 2 138 India 1 000 piecesD F I BNL UK IRL DK EEC 93 94 59 40 125 4 15 430 Romania I 1 000 pieces 54 ­ Singapore UK 1 000 pieces 17-5 No L 347/48 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 30 A 61.04 B I 61.04-11 ; 13 ; 18 Women's , girls ' and infants ' under garments : Women's , girls ' and infants ' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres South Korea Hong Kong Hungary Macao (') Singapore (') D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 890 53 43 40 67 2 8 1 103 5011 305 267 879 1 713 14 70 8 259 854 49 28 113 110 3 33 1 190 2 131 602 ( 169) ( 173 ) (284) ( 10 ) (52 ) 3 142 1 494 (202 ) ( 103 ) (86) ( 185 ) (7) (23 ) 1 890 30 B 61.04 B II 61.04-91 ; 93 ; 98 Women's , girls ' and infants ' un ­ der garments : Women's , girls ' and infants ' (other than babies ') woven under garments, other than pyjamas and night dresses, of wool , of cotton or of man- made textile fibres Brazil D F I BNL UK IRL DK EEC Tonnes 61 4 4 33 5 3 110 (') Plafond-butoir: see Appendix , 31 . 12 . 79 Official Journal of the European Communities No L 347/49 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 30 B (cont 'd) South Korea Hong Kong India (') Macao (') D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes Tonnes 5 2 2 57 4 1 72 13-8 3-1 3-5 3 38-2 1-2 22-2 85 (26) (21 ) ( 13 ) ( 12 ) 168 C2 ) (3 ) 218 (0-9) 3.1 (2 ) (0-4) i 3-1 ((0 - l ) (0-1 ) 9-4 31 61.09 D 61.09-50 Corsets , corset-belts , suspender ­ belts , brassiÃ ¨res, braces, suspen ­ ders , garters and the like (inclu ­ ding such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres , woven , knitted or crocheted Brazil South Korea D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 649 1 038 50 146 124 3 74 2 084 1 986 878 97 485 310 8 22 3 786 (') Plafond-butoir: see Appendix . No L 347/50 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 31 (cont'd) Hong Kong Macao Philippines D F I BNL UK IRL DK EEC F D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 6 061 1 218 323 3 164 1 923 21 923 13 633 650 1 846 775 160 193 1 529 12 82 4 597 31 . 2 . 79 Official Journal of the European Communities No L 347 / 51 GROUP III Category CCT heading No NIMEXE code ( 1979 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 32 ex 58.04 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 ' Woven pile fabrics and chenille fabrics (other than terry towel ­ ling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and che ­ nille fabrics (other than terry fabrics of cotton and narrow woven fabrics ), of wool , of cotton or of man-made tex ­ tile fibres South Korea Hong Kong D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 336 75 68 157 137 8 455 1 236 183 251 130 98 3 633 303 28 4 626 Poland D F I BNL UK IRL DK EEC Tonnes 277 159 18 14 253 13 176 910 33 51.04 A III a ) 62.03 B II b) 1 51.04-06 62.03-96 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethyl ­ ene or polypropylene, less than 3 m wide ; wo ­ ven sacks of such strip or the like i South Korea D F I BNL UK IRL DK EEC Tonnes 561 153 132 1 616 295 13 91 2 861 No L 347/52 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide Tonnes 35 51.04 A IV 51.04-11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 36 ; 42 ; 44 ; 46 ; 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn : South Korea D F I BNL UK IRL DK EEC Tonnes 177 114 108 240 1 354 79 23 2 095 35 a) 51.04-15 ; 17 ; 18 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 42 ; 44 ; 46 ; 48 a) Of which other than un ­ bleached or bleached Tonnes 36 51.04 B III 51.04-56 ; 58 ; 62 ; 64 ; 66 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 93 ; 94 ; 95 ; 96 ; 97 ; 98 Woven fabrics of man-made fi ­ bres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenera ­ ted textile fibres : Woven fabrics of regenera ­ ted textile fibres (continu ­ ous) other than those for tyres and those containing elastomeric yarn : Hungary Poland D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 101 71 112 7 26 1 3 321 534 325 54 63 44 11 16 1 047 Romania (') D F I BNL UK IRL DK EEC Tonnes (33 ) 155 ( 15 ) ( 14 ) (38 ) ( 1 ) ( 3 ) 228 (') Plafond- butoir: see Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/53 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 36 a) 51.04-58 ; 62 ; 64 ; 72 ; 74 ; 76 ; 82 ; 84 ; 86 ; 88 ; 89 ; 94 ; 95 ; 96 ; 97 ; 98 a) Of which other than un ­ bleached or bleached Tonnes 37 56.07 B 56.07-37 ; 42 ; 44 ; 48 ; 52 ; 53 ; 54 ; 57 ; 58 ; 62 ; 63 ; 64 ; 66 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 Woven fabrics of man-made fi ­ bres (discontinuous or waste): B. Of regenerated textile fi ­ bres : Woven fabrics of regenera ­ ted textile fibres (discontinu ­ ous or waste) other than narrow woven fabrics , pile fabrics (including terry fa ­ brics) and chenille fabrics : South Korea Poland D F I BNL UK IRL DK EEC D F I ; BNL UK IRL DK EEC Tonnes Tonnes 276 252 1 886 67 232 8 317 3 038 348 162 419 25 43 9 5 1 011 Romania D F I BNL UK IRL , DK EEC Tonnes 912 393 255 240 185 2 61 2 048 37 a) 56.07-37 ; 44 ; 48 ; 52 ; 54 ; 57 ; 58 ; 63 ; 64 ; 66 ; 73 ; 74 ; 77 ; 78 ; 83 ; 84 ; 87 a) Of which other than un ­ bleached or bleached Thailand I Tonnes Tonnes 2 250 38 A 60.01 Bib) 1 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthe ­ tic curtain fabrics including net curtain fabric Poland D F I BNL UK IRL DK EEC Tonnes 233 (') 149 53 102 83 5 12 637 38 B 62.02 All 62.02-09 Bed linen, table linen, toilet li ­ nen and kitchen linen ; curtains and other furnishing articles : A. Net curtains Tonnes (') See Appendix . No L 347 / 54 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 39 62.02 B II a) c) III a ) 2 c) 62.02-41 ; 43 ; 47 ; 65 ; 73 ; 77 Bed linen , table linen , toilet li ­ nen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric Brazil D F I BNL UK IRL DK EEC Tonnes 834 91 68 62 335 4 47 1 461 Hong Kong D F I BNL UK IRL DK EEC Tonnes 126 34 54 291 478 2 19 1 004 Hungary D F I BNL UK IRL DK EEC Tonnes 144 29 15 52 150 1 50 441 India D F I BNL UK IRL DK EEC Tonnes 265 101 107 47 738 2 53 1 313 Macao (') D F I BNL UK IRL DK EEC Tonnes 169 (52 ) 217 (23 ) ( 51 ) ( 3 ) ( 7 ) 491 Romania F Tonnes 99 (') Plafond- butoir : see Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347 / 55 Category CCT Heading No NIMEXE. code ( 1979 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 40 62.02 B IV a ) c ) 62.02-81 ; ! 89 Bed linen , table linen , toilet li ­ nen and kitchen linen , curtains and other furnishing articles : B. Other : Woven curtains (other than net curtains ) and furnishing articles , of wool , of cotton or of man-made textile fi ­ bres Tonnes 41 ex 5 1 .0 1 A 51.01-05 ; 07 ; 08 ; 09 ; 11 ; 13 ; 16 ; 18 ; 21 ; 23 ; 26 ; 28 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 Yarn of man-made fibres (con ­ tinuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Romania (') D F I BNL UK IRL DK EEC Tonnes 1 416 ( 164 ) ( 125 ) ( 106) (209) (9 ) ( 32 ) I 816 42 ex 51.01 B 51.01-50 ; 61 ; 64 ; 66 ; 71 ; 76 ; 80 Yarn of man-made fibres (con ­ tinuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non tex ­ tured yarn of any acetate Tonnes - 43 51.03 51.03-1 0 ; 20 Yarn of man-made fibres (con ­ tinuous), put up for retail sale Tonnes 44 51.04 All 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn Tonnes (') Plafond-butoir : see Appendix . No L 347/56 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regener ­ ated textile fibres : Woven fabrics of regener ­ ated textile fibres (continu ­ ous), containing elastomeric yarn Tonnes 46 ex 53.05 53.05-10 ; 22 ; 29 ; 32 ; 39 Sheep's or lambs ' wool or other animal hair (fine or coarse), carded or combed : Carded or combed sheep's or lambs ' wool or other fine animal hair Argentina D F I BNL UK IRL DK EEC Tonnes 1 086 1 384 4 220 715 384 10 35 7 834 ! Brazil Uruguay D F I BNL UK IRL DK EEC I UK Tonnes Tonnes 1 720 1 278 3 015 1 157 375 22 47 7613 4 452 580 47 53.06 53.08 A 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 Yarn of carded sheep's or lambs ' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (car ­ ded or combed), not put up for retail sale : Yarn of carded sheep's or lambs ' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale Tonnes 48 53.07 53.08 B 53.07-01 ; 09 ; 21 ; 29 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 Yarn of combed sheep's or lambs ' wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (car ­ ded or combed), not put up for retail sale : Yarn of combed sheep's or lambs ' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale Yugoslavia (') D F I BNL UK IRL DK EEC Tonnes 235 (55) (45 ) (32 ) . (71 ) ( 3 ) (9) 442 (') Plafond-butoir : see Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/57 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 49 ex 53.10 53.10-11 ; 15 Yarn of sheep's or lambs ' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs ' wool or of fine animal hair, put up for retail sale Tonnes 50 53.11 53.11-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 Woven fabrics of sheep's or lambs ' wool or of fine animal hair Argentina Bulgaria UK D F I BNL UK IRL DK EEC Tonnes Tonnes 250 57 37 31 17 46 2 8 198 South Korea D F I BNL UK IRL DK EEC Tonnes 81 46 49 8 142 2 3 331 Hungary D F I BNL UK IRL DK EEC Tonnes 14 154 7 10 16 1 202 51 55.04 55.04-00 Cotton , carded or combed Tonnes 52 55.06 55.06-10 ; 90 Cotton yarn , put up for retail sale Yugoslavia D F I BNL UK IRL DK EEC Tonnes 62 27 55 8 20 1 3 176 No L 347/ 58 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 53 55.07 55.07-10 ; 90 Cotton gauze Tonnes 54 56.04 B 56.04-21 ; 23 ; 25 ; 29 Man-made fibres (discontinu ­ ous or waste), carded , combed or otherwise prepared for spin ­ ning : B. Regenerated textile fibres : Regenerated textile fibres (discontinuous - or waste), carded or combed Tonnes 55 56.04 A 56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 Man-made fibres (discontinu ­ ous or waste), carded , combed or otherwise prepared for spin ­ ning : A. Synthetic textile fibres : Synthetic textile fibres (dis ­ continuous or waste), car ­ ded or combed Romania (') D F I BNL UK IRL DK EEC Tonnes 3 193 1 911 (1 080 ) (626) ( 1211 ) (21 ) (96) 7 909 56 56.06 A 56.06-11 ; 15 Yarn of man-made fibres (dis ­ continuous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale Tonnes 57 56.06 B 56.06-20 Yarn of man-made fibres (dis ­ continuous or waste), put up for retail sale : Yarn of regenerated textile fibres (discontinuous or waste ), put up for retail sale Tonnes (') Plafond-butoir: see Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/59 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 58 58.01 58.01-01 ; 11 ; 13 ; 17 ; 30 ; 80 Carpets , carpeting and rugs , knotted (made up or not) Romania (') D F I BNL UK IRL DK EEC Tonnes 83 (56) 128 46 104 (2 ) (5 ) 414 59 58.02 ex A B ex 59.02 A 58.02-12 ; 14 ; 17 ; 18 ; 19 ; 30 ; 43 ; 49 ; 90 59.02-01 ; 09 Other carpets , carpeting, rugs, mats and matting, and 'Kelem ', 'Schumacks&gt; and 'Karamanie ' rugs and the like (made up or not): Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven , knitted or croche ­ ted carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks ' and 'Karamanie' rugs and the like (made up or not); floor covering, of felt Tonnes 60 58.03 58.03-00 Tapestries, hand-made, of the type Gobelins, Flanders, Aubus ­ son , Beauvais and the like, and needle-worked tapestries ( for example, petit point and cross stitch) made in panels and the like by hand : Tapestries , hand-made Tonnes 61 58.05 A I a) I c) II B 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 Narrow woven fabrics , and nar ­ row fabrics (bolduc) consisting of warp without weft assem ­ bled by means of an adhesive, other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gum ­ med or made otherwise) on both edges, other than wo ­ ven labels and the like ; bol ­ duc Hong Kong Poland D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 143 38 158 38 727 2 7 1 113 137 55 9 34 77 1 5 318 (') Plafond-butoir: see Appendix . No L 347/60 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 62 58.06 58.06-10 ; 90 Woven labels , badges and the like, not embroidered, in the piece, in strips or cut to shape or size Tonnes 58.07 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn fal ­ ling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trim ­ mings in the piece ; tassels , pom ­ pons and the like : 58.07-31 ; 39 ; 50 ; 80 Chenille yarn (including flock chenille yarn), gimpea yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamen ­ tal trimmings in the piece ;'tas ­ sels , pompons and the like 58.08 58.09 58.08-11 ; 15 ; 19 ; 21 ; 29 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs 58.10 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 Embroidery, in the piece, in strips or in motifs 63 60.01 B I a) Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Tonnes 60.06 A Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stock ­ ings): 60.01-30 . 60.06-11 ; 18 A. Fabric : Knitted or crocheted fabric, not elastic or rubberized , of synthetic textile fibres, con ­ taining elastofibres ; knitted or crocheted fabric, elastic or rubberized 31 . 12 . 79 Official Journal of the European Communities No L 347/61 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 64 Tonnes60.01 Bib) 2 3 60.01-51 ; 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fa ­ bric (imitation fur), knitted or crocheted , not elastic or rubberized, of synthetic tex ­ tile fibres 65 60.01 A Tonnes B lb) 4 II C I Knitted or crocheted fabric, not elastic or rubberized : Other than those of catego ­ ries 38 A, 63 and 64 , of wool , of cotton or of man-made textile fibres 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 66 62.01 A TonnesTravelling rugs and blankets : Travelling rugs and blankets , of wool , of cotton or of man- made textile fibres 62.01-10 ; 20 ; 81 ; 85 ; 93 ; 95 B I II a) b) c) 67 60.05 South Korea Tonnes A lib) 5 B 60.06 B II III D F I BNL UK IRL DK EEC 21 20 20 20 591 7 16 695 Outer garments and other artic ­ les , knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stock ­ ings): B. Other : Clothing accessories and other articles (except gar ­ ments), knitted or croche ­ ted , not elastic or rubberi ­ zed ; articles (other than bat ­ hing costumes) of knitted or crocheted fabric, elastic or rubberized, of wool , of cot ­ ton , or of man-made textile fibres Hungary Tonnes60.05-94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 D F I BNL UK IRL DK EEC 239 27 25 254 35 1 7 588 Yugoslavia (') TonnesD F I BNL UK IRL DK EEC 258 (31 ) (26) ( 18 ) (39) (2) (6) 337 (') Plafond-butoir: see Appendix . 31 . 12 . 79No L 347/62 Official Journal of the European Communities GROUP IV Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 68 60.04 A I II a) b) c) III a) b) c) d ) 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 Under garments , knitted or crocheted , not elastic or rub ­ berized : A. Babies ' garments ; girls ' gar ­ ments up to and including commercial size 86 : Babies ' under garments of knitted or crocheted fa ­ brics , not elastic or rubber ­ ized India I Tonnes 32 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted , not elastic or rubber ­ ized : B. Of other textile materials : Women's , girls ' and infants ' knitted or crocheted petti ­ coats and slips , of synthetic textile fibres, other than babies ' garments Hungary Romania D F I BNL UK IRL DK EEC BNL 1 000 pieces 1 000 pieces 236 11 8 22 12 1 1 291 279 70 60.04 Bill 60.04-31 ; 33 ; 34 Under garments, knitted or crocheted , not elastic or rubber ­ ized : B. Of other textile materials : Panty-hose (tights) South Korea D F I BNL UK IRL DK EEC 1 000 pieces 5 145 2 187 533 1 695 833 36 107 10 536 71 60.05 A II b) 1 60.05-06 ; 07 ; 08 ; 09 Outer garments and other ar ­ ticles , knitted or crocheted , not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other : b) Other : 1 . Babies ' gar ­ ments ; girls ' gar ­ ments up to and * including com ­ mercial size 86 ; Babies ' knitted outer garments , of wool , of cot ­ ton or of man- made textile fi ­ bres South Korea D F I BNL UK IRL DK EEC Tonnes 45 6 2 11 33 1 98 31 . 12 . 79 No L 347/63Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 71 (cont'd) Hong Kong Philippines D F I BNL UK IRL DK EEC UK IRL Tonnes Tonnes 67 11 10 22 ¢ 122 1-2 10-8 244 36 3 Romania (') D F I BNL UK IRL DK EEC Tonnes 39 (4 ) ( 3 ) ( 3 ) ( 6) (-) (5 ) 52 72 60.05 A lib) 2 60.06 B I 60.05-11 ; 13 ; 15 60.06-91 Outer garments and other ar ­ ticles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clo ­ thing accessories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stock ­ ings): B. Other : Knitted swimwear Hong Kong D F I BNL UK IRL DK EEC 1 000 pieces 5 076 225 281 1 473 2 140 29 514 9 738 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other artic ­ les , knitted or crocheted , not elastic or rubberized : A. Outer garments and clo ­ thing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres South Korea Hong Kong D F I BNL UK IRL DK EEC D F I BNL UK IRL DK 1 000 pieces 1 000 pieces 265 39 32 56 142 3 7 544 688 38 29 155 452 7 25 EEC 1 394 ( ' ) Plafond-butoir: see Appendix . No L 347/64 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 73 (cont 'd) Hungary D F I BNL UK IRL DK EEC 1 000 pieces 146 9 26 58 122 1 3 365 Poland D F I BNL UK IRL DK EEC 1 000 pieces 134 311 24 18 39 2 7 535 Romania BNL 1 000 pieces 122 Yugoslavia D F I BNL UK IRL DK EEC 1 000 pieces 236 62 28 86 94 1 6 513 74 60.05 A II b ) 4 gg) 11 22 33 44 60.05-71 ; 72 ; 73 ; 74 Outer garments and other artic ­ les , knitted or crocheted , not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other : Women's, girls ' and in ­ fants ' (other than ba ­ bies ') suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together), of knit ­ ted or crocheted fabric, not elastic or rubberi ­ zed , of wool , of cotton or of man-made textile fibres , excluding ski suits Hong Kong Hungary D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 369 23 18 47 339 2 19 817 83 16 12 45 18 2 176 31 . 12 . 79 No L 347/65Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 75 60.05 A II b) 4 ff) 60.05-66 ; 68 Outer garments and other artic ­ les , knitted or crocheted , not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : II . Other : Men's and boys ' suits ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together), of knit ­ ted or crocheted fabric, not elastic or rubber ­ ized, of wool , of cotton or of man-made textile fibres , excluding ski suits 1 000 pieces 76 61.01 B I 61.02 B II a) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 Men's and boys ' outer gar ­ ments Women's , girls ' and infants ' outer garments : B. Other : Men's and boys ' woven in ­ dustrial and occupational clothing ; women's , girls ' and infants ' woven aprons , smock-overalls and other in ­ dustrial and occupational clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres Bulgaria Hong Kong Hungary D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes 794 128 64 41 93 7 17 1 144 1 081 119 96 67 1 440 6 102 2911 368 28 17 218 30 1 17 679 31 . 12 . 79No L 347 /66 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1979 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 77 60.03 B II a ) 60.03-24 ; 26 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or croche ­ ted , not elastic or rubberized : Women's stockings of synthe ­ tic textile fibres Romania (') D F I BNL UK IRL DK EEC 1 000 pairs 616 (65 ) (52 ) ( 71 ) ( 82 ) ( 3 ) (9 ) 825 78 61.01 A II B III Vf) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 92 ; 94 ; 96 Men's and boys ' outer gar ­ ments : Men's and boys ' woven bath robes , dressing gowns , smok ­ ing jackets and similar in ­ door wear and other outer garments , except garments of categories 6 , 14 A , 14 B , 16 , 17 , 21 , 76 and 79 , of wool , ot cotton or of man-made tex ­ tile fibres South Korea Hungary D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 151 260 28 574 172 O 2 5 1 192 50 21 9 269 45 3 397 79 61.01 B II 61.02 B II b ) 61.01-22 ; 23 61.02-16 ; 18 Men's and boys ' outer gar ­ ments : Women's , girls ' and infants ' outer garments : B. Other : Woven swimwear , of wool , of cotton or of man-made textile fibres 1 000 pieces 80 61.02 A 61.04 A Women's , girls ' and infants ' outer garments : A. Babies ' garments ; girls ' gar ­ ments up to and including commercial size 86 : Women's , girls ' and infants ' un ­ der garments : Hong Kong D F I BNL UK IRL DK EEC Tonnes 276 18 17 69 307 4 24 715 61.02-01 ; 03 61.04-01 ; 09 A. Babies ' garments ; girls ' gar ­ ments up to and including commercial size 86 : Babies ' woven garments of wool , of cotton or of man- made textile fibres Pakistan Philippines UK UK IRL Tonnes Tonnes 115 110 13 (') Plafond-butoir : sec Appendix . ( J ) Sec Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/67 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 81 61.02 B I b ) II c ) e ) 8 aa) bb ) cc) 61 . 02-07 ; 22 ; 23 ; 24 ; 86 ; 88 ; 92 Women's , girls ' and infants ' outer garments '. B. Other : Women's , girls ' and infants ' woven bath robes , dressing gowns , bed jackets and simi ­ lar indoor wear and outer garments , except garments of categories 6 , 7 , 15A, 15B, 21,26, 27 , 29,76 , 79 and 80 , of wool , of cotton or of man-made textile fibres Romania (') D F I BNL UK IRL DK EEC Tonnes 43 39 (20) 32 ( 14 ) (-) (2 ) 143 82 60.04 B IV a) c ) 60.04-38 ; 60 Under garments , knitted or cro ­ cheted , not elastic or rubber ­ ized : B. Of other textile materials : Under garments , other than babies ', knitted or croche ­ ted , not elastic or rubber ­ ized , of wool , of fine animal hair or of regenerated tex ­ tile fibres Romania (') D F I BNL UK IRL DK EEC Tonnes 518 (53 ) (42 ) (30) (75 ) ( 3 ) ( 8 ) 626 83 60.05 Alia) b ) 4 hh ) 11 22 33 44 ijij ) 11 22 33 44 60.05-04 ; 76 ; 77 ; 78 ; 79 , 88 ; 90 ; 91 ; 92 Outer garments and other artic ­ les , knitted or crocheted , not elastic or rubberized : A. Outer garments and clo ­ thing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rubberized , other than garments of catego ­ ries 5 , 7 , 26, 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres South Korea ( 2 ) Hong Kong Hungary D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes Tonnes 67 7 6 5 271 5 2 363 289 63 52 ' 175 1 257 O 4 23 1 863 132 12 9 , 144 108 1 16 422 (') Plafond-butoir : see Appendix . ( 2 ) See appendix . No L 347/68 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 84 61.06 B C D E 61.06-30 ; 40 ; 50 ; 60 Shawls , scarves, mufflers , man ­ tillas , veils and the like : Other than knitted or croche ­ ted , of wool , of cotton or of man-made textile fibres Tonnes 85 61.07 B C D 61.07-30 ; 40 ; 90 Ties , bow ties and cravats : Other than knitted or croche ­ ted , of wool , of cotton or of man-made textile fibres 1 000 pieces 86 61.09 A B C E 61.09-20 ; 30 ; 40 ; 80 Corsets , corset belts , suspender ­ belts , brassieres, braces, suspen ­ ders , garters and the like ( inclu ­ ding such articles of knitted or crocheted fabric), whether or not elastic : Corsets , corset-belts , suspen ­ der-belts , braces , suspenders, garters and the like (includ ­ ing such articles of knitted or crocheted fabric), other than brassieres , whether or not elastic South Korea D F I BNL UK IRL DK EEC 1 000 pieces 1 493 472 36 515 204 2 21 2 743 87 61.10 61.10-00 Gloves, mittens, mitts , stock ­ ings, socks and sockettes , not knitted or crocheted Hong Kong D F I BNL UK IRL DK EEC Tonnes 385 164 34 130 476 9 38 1 236 88 61.11 61.11-00 Made up accessories for artic ­ les of apparel (for example, dress shields , shoulder and other pads , belts , muffs , sleeve protectors, pockets) : Other than knitted or croche ­ ted Tonnes 89 61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 EUA/kg net weight Hong Kong (') Hungary (') 1 000 pieces (') See Appendix . 31, 12 . 79 Official Journal of the European Communities No L 347/69 GROUP V Category CCT heading No NIMEXE code ( 1979 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 90 ex 59.04 59.04-11 ; 13 ; 15 ; 17 ; 18 Twine, cordage, ropes and cab ­ les , plaited or not : Twine , cordage , ropes and cables , of synthetic textile fibres , plaited or not Tonnes 91 62.04 All B II 62.04-23 ; 73 Tarpaulins , sails , awnings , sun ­ blinds, tents and camping goods : Tents South Korea (') Hungary D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 744 47 38 400 440 5 11 1 685 20 12 130 7 99 1 7 276 92 51.04 A I B I 59.11 A III a) 51.04-03 ; 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics , other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man- made textile fibres and rubberized textile wo ­ ven fabrics, for tyres Tonnes ( ! ) See Appendix . No L 347/70 Official Journal of the European Communities 31 . 12,79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 93 62.03 B I b) II a) b ) 2 c) 62.03-93 ; 95 ; 97 ; 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags , of a kind used for the packing of goods , of woven fabrics , other than made from poly ­ ethylene or polypropylene strip Tonnes 94 59.01 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 Wadding and articles of wad ­ ding ; textile flock and dust and mill neps Tonnes 95 ex 59.02 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whe ­ ther or not impregnated or coated , other than floor coverings Tonnes 96 59.03 59.03-11 ; 19 ; 30 Bonded fibre fabrics , similar bonded yarn fabrics, and artic ­ les of such fabrics , whether or not impregnated or coated : Other than clothing and clothing accessories &gt; Tonnes 97 59.05 59.05-11 ; 21 ; 29 ; 91 ; 99 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn , twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn , twine, cordage or rope South Korea D F I BNL UK IRL DK EEC Tonnes 62 15 35 37 48 2 26 225 ' 98 59.06 59.06-00 Other articles made from yarn , twine, cordage, rope or cables, other than textile fabrics and ar ­ ticles made from such fabrics : Other articles made from yarn , twine, cordage, rope or cables , other than textile fa ­ brics , articles made from such fabrics and articles of category 97 Tonnes 31 . 12 . 79 Official Journal of the European Communities No L 347/71 Category CCT heading No &gt; NIMEXE code ( 1979 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 99 59.07 59.07-10 ; 90 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting can ­ vas ; buckram and similar fabrics for hat foundations and similar uses Tonnes 100 59.08 / 59.08-10 ; 51 ; 61 ; 71 ; 79 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials Hungary D F I BNL UK IRL DK EEC Tonnes 877 368 641 343 1 088 33 21 3 371 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables , plaited or not : Other than of synthetic tex ­ tile fibres Tonnes 102 59.10 59.10-10 ; 31 ; 39 Linoleums and materials prepa ­ red on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting or a coat ­ ing applied on a textile base, cut to shape or not Tonnes 103 59.11 A I II III b ) B 59.11-11 ; 14 ; 17 ; 20 Rubberized textile fabrics other than rubberized knitted or cro ­ cheted goods : Excluding fabrics for tyres Tonnes 104 59.12 59.12-00 Textile fabrics otherwise im ­ pregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like : Textile fabrics, impregnated or coated , other than those of categories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, stu ­ dio back-cloths or the like Romania (') D F I BNL UK IRL DK EEC Tonnes  ( 12 ) (9) 90 (6) ( 11 ) (-) ( 1 ) 104 105 59.13 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 Elastic fabrics and trimmings (other than knitted or croche ­ ted goods ) consisting of textile materials combined with rub ­ ber threads Poland D F I BNL UK IRL DK EEC Tonnes 73 14 12 43 135 1 7 285 (') Plafond- butoir : see Appendix . 31 . J 79No L 347/72 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1979 ) Description Third countries Member States Units Quantitative limits from 1 January to ' 31 December 1980 106 59.14 59.14-00 Wicks , of woven , plaited or knitted textile materials , for lamps , stoves , lighters , candles and the like ; tubular knitted gas-mantle fabric and incan ­ descent gas mantles Tonnes 107 59.15 l 59.15-10 ; 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials Tonnes 108 59.16 59.16-00 Transmission , conveyor or ele ­ vator belts or belting, of textile material , whether or not streng ­ thened with metal or other ma ­ terial Tonnes 109 62.04 A I B I 62.04-21 ; 61 ; 69 Tarpaulins , sails , awnings , sun ­ blinds, tents and camping goods.:. Woven tarpaulins , sails , awn ­ ings and sunblinds Hong Kong (') F Tonnes 170 110 62.04 A III B III 62.04-25 ; 75 Tarpaulins , sails , awnings, sun ­ blinds , tents and camping goods : Woven pneumatic mattresses Hungary D F I BNL UK IRL DK EEC Tonnes 818 326 331 228 398 17 17 2 135 Poland D F I BNL UK IRL DK EEC Tonnes 620 378 311 141 53 3 49 1 555 111 62.04 A IV B IV 62.04-29 ; 79 Tarpaulins , sails , awnings , sun ­ blinds, tents and camping goods : Camping goods , woven , other than pneumatic mat ­ tresses and tents South Korea D F I BNL UK IRL DK EEC Tonnes 2 2 2 9 3 16 34 (') See Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/73 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 111 (cont'd) Hungary D F I BNL UK IRL DK EEC Tonnes 4 5 8 1 9 27 112 62.05 A C D 62.05-10 ; 30 ; 93 ; 98 Other made up textile articles (including dress patterns) : Other made up textile artic ­ les , woven, excluding those of categories 113 and 114 Tonnes 113 62.05 B 62.05-20 Other made up textile articles (including dress patterns) : B. Floor cloths, dish cloths, dusters and the like Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted Tonnes 114 59.17 A B II C D 59.17-10; 29 ; 31 ; 39 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 Textile fabrics and textile artic ­ les of a kind commonly used in machinery or plant Tonnes 31 . 12 : 79No L 347/74 Official Journal of the European Communities GROUP VI Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 115 54.03 Flax or ramie yarn , not put up for retail sale Poland Tonnes54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 D F I BNL UK IRL DK EEC 102 4 5 12 4 1 128 116 54.04 Tonnes54.04-10 ; 90 Flax or ramie yarn , put up for retail sale 117 54.05 Bulgaria (') TonnesWoven fabrics of flax or of ramie I UK 54.05-21 ; 25 ; 31 ; 35 ; 38 ; 51 ; 55 ; 61 ; 68 Hungary Tonnes Poland Tonnes 21 42 45 20 149 13 93 121 441 512 91 165 14 99 2 268 1 151 (57) 383 (47 ) -(21 ) (49) ( 3) ( 8 ) 480 D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC Romania ( 2 ) Tonnes 118 Bulgaria Tonnes62.02 Bib) I UK (') Bed linen , table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ramie, other than knitted or croche ­ ted 62.02-15 (') See Appendix . (*) Plafond butoir: see Appendix . 31 . 12 . 79 Official Journal of the European Communities No L 347/75 Category CCT heading No NIMEXE code ( 1979) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1980 119 62.02 Bllb) III b) 62.02-61 ; 75 Bed linen , table linen , toilet li ­ nen and kitchen linen ; curtains and other furnishing articles : B. Other : Table linen , toilet linen and kitchen linen of flax or ra ­ mie, other than knitted or crocheted Bulgaria Poland I UK D F I BNL UK IRL DK EEC Tonnes Tonnes } (  ) 310. 219 148 11 49 2 4 743 | Romania ( 2 ) DFIBNLUKIRLDK EEC Tonnes 198 (26) ( 18 ) ( 11 ) (35 ) ( 1 ) ( 5 ) 260 120 62.02 A I B IV b) 62.02-01 ; 87 Bed linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains ( including net cur ­ tains ) and other furnishing articles , of flax or ramie, other than knitted or croche ­ ted Tonnes 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables , plaited or not : Twine, cordage, ropes and cables , plaited or not, of flax or ramie Poland C) D F I BNL UK IRL DK EEC Tonnes (9 ) 48 (3 ) ( 3 ) ( 3 ) ( 1 ) ( 1 ) 55 122 62.03 B I a) 62.03-91 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : I. Used : a) Of flax or of sisal : Sacks and bags, of a kind used for the pack ­ ing of goods , used , of flax or sisal , other than knitted or croche ­ ted Tonnes (') See Appendix . (') Plafond-butoir; see Appendix . No L 347/76 Official Journal of the European Communities 31 . 12 . 79 Category CCT heading No NIMEXE code ( 1979) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1980 123 ex 58.04 Woven pile fabrics and chenille fabrics (other than terry towel ­ ling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Tonnes ex 61.06 F Shawls, scarves, mufflers, man ­ tillas , veils and the like : 58.04-80 61.06-90 Woven pile fabrics and che ­ nille fabrics of flax or ramie, other than narrow woven fabrics ; shawls, scarves, muf ­ flers , mantillas , veils and the like, of flax or ramie, other than knitted or crocheted ¢ 31 . 12 . 79 Official Journal of the European Communities No L 347/77 Appendix to Annex Notes : Where a plafond-butoir is indicated in the Annex, it signifies that the quantitative limit is subject to the plafond-butoir system . Figures shown in brackets represent butoirs. Where the expression 'babies ' garments' is used , this is meant also to cover girls ' garments up to and including commercial size 86 . Category Supplier country Provision Peru The quantitative limits prescribed in the Annex do not include yarn of Tanguis and Pima qualities . For these yarns of Tanguis and Pima qualities , the following quantitative limits shall apply : (tonnes) 1980 D F I BNL UK IRL DK EEC 1 414 261 1 112 304 51 196 197 3 535 1 2 2 2 Bulgaria Columbia Peru These limits are the subject of adjustment pursuant , to arrangements with the supplier country . This quantity covers category 3 . The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 . The quantitative limits prescribed in the Annex do not include fabric of Tanguis and Pima qualities . For these fabrics of Tanguis and Pima qualities , the following quantitative limits shall apply : (tonnes) 1980 D 556 F 222 I 939 BNL 242 UK 51 IRL 50 DK 112 EEC 2 172 These limits are the subject of adjustment pursuant to arrangements with the supplier country. No L 347/78 Official Journal of the European Communities 31 . 12 . 79 Category Supplier country Provision 2 Thailand The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 ; within these limits the following sub-limits apply to cotton fabrics of category 2 : (tonnes) 1980 D 3 211 F 274 I 2 129 BNL 683 UK 743 IRL 46 DK 1 152 EEC 8 238 Bulgaria Colombia Thailand 2 a) 2 a) 2 a) This quantity covers category 3 a). The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 a). The quantitative limits prescribed in the Annex for fa ­ brics other than unbleached or bleached of category 2 a) include fabrics of synthetic fibres (discontinuous or waste), other than unbleached or bleached , of category 3 a); within these limits the following sub-limits apply to cotton fabrics other than unbleached or bleached of category 2 a) : (tonnes) 1980 D 863 F 41 I 291 BNL 265 UK 208 IRL 2 DK 554 EEC 2 224 See category 2 . See category 2 . See category 2 . See category 2 a). 3 3 3 3 a) 3 a) Bulgaria Colombia Thailand Bulgaria Colombia See category 2 a): Fabric other than unbleached or bleached . 31 . 12 . 79 Official journal of the European Communities No L 347/79 Category Supplier country Provision 3 a) See category 2 a): Fabric other than unbleached or bleached . Thailand South Korea Romania Hong Kong 4 4 6 One singlet shall be reckoned as one half piece . One singlet shall be reckoned as one half piece . The following sub-limits , apply within the quantitative limits prescribed in the Annex : Trousers (NIMEXE codes 61.01-72 , 74 , 76 ; 61.02-66 , 68 , 72): ( J 000 pieces) 1980 D 15 982 F 628 I 473 BNL 2 557 UK 21 656 IRL 56 DK 2 410 EEC 43 762 India The following reduced quantitative limit shall apply in respect of imports into France to take account of overshipments in 1977 : 1980 : 760 232 pieces . 8 10 Hong Kong The quantitative limits prescribed in the Annex include gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized , of category 11 , of wool , of cotton or of man-made textile fibres . The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 59 grams per pair. The following sub-limit applies within the quantitative limit prescribed in the Annex for Benelux : Gloves , mittens and mitts of category 10 (coated or impregnated) : 1980 : 2 696 000 pairs . The following sub-limits apply within the quantitative limit prescribed in the Annex for France : Gloves , mittens and mitts of category 10 (coated or impregnated) : 1980: 497 000 pairs . Gloves , mittens and mitts of category 11 (other than coated or impregnated) : 1980 : 332 000 pairs . No L 347/80 Official Journal of the European Communities 31 . 12 . 79 Category Supplier country Provision 11 See category 10 . 14 A Hong Kong South Korea South Korea The quantitative limit prescribed in the Annex for the United Kingdom covers coats and other garments of NIMEXE codes 61.01-01 and 61.01-09. 14 B Within the quantitative limits prescribed in the Annex for categories 14 B and 15 B taken together, the following sub-limit applies for the United Kingdom : Raincoats of the overcoat type : 1980 : 949 000 pieces . A supplementary quantity of 16 000 pieces is authorized exceptionally for 1980. 14 B 15 A The quantitative limit prescribed in the Annex for the United Kingdom covers coats and other garments of NIMEXE codes 61.02-05 and 61.02-07 . Hungary South Korea South Korea South Korea 15 B 19 See category 14 B. The weight equivalents of the quantitative limits prescribed in the Annex shall be : (tonnes) 1980 D 218 F 34 I 19 BNL 49 UK 25 IRL 2 DK 3 EEC 350 9 9 19 Hong Kong Hungary India Malaysia South Korea The quantitative limit prescribed in the Annex includes cotton handkerchiefs of category 89 (NIMEXE code 61.05-20). The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 18 grams per handkerchief. The quantitative limit prescribed in the Annex includes category 89 (NIMEXE code 61.05-20). For the purposes of the quantitative limits prescribed in the Annex, the indicative conversion factors shall be 12-6 grams per handkerchief. For imports into Benelux, the indicative equivalent in weight of the quantitative limit, for purposes of internal control only, is 1 000 kg . Including woven or of PVC coated knitted fabrics . 9 21 31 . 12.79 Official Journal of the European Communities No L 347/ 81 Category Supplier country Provision 24 Hong Kong The quantitative limits prescribed in the Annex include women's , girls' and infants' (other than babies') pyjamas and night dresses, knitted or crocheted, of cotton or of synthetic textile fibres, of category 25 . The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 272 grams per piece . See category 24 . Additional amount for BNL : 40 000 pieces . Additional amount for DK : 50 000 pieces . By arrangement with the supplier country, the quantitative limit for the Federal Republic of Germanyor 1980 is 325 tonnes . 25 26 38 A Hong Kong Thailand Poland South Korea South Korea Hong Kong The quantitative limit prescribed in the Annex for the United Kingdom does not include garments of NIMEXE code 61.01-09. 78 83 83 See category 78 . Within the quantitative limit prescribed in the Annex for the United Kingdom, the following limit shall apply : Jackets and coats , knitted or crocheted : 1980 : 438 tonnes . See category 19. See category 19 . The equivalents in pieces of the quantitative limits prescribed in the Annex shall be : ( 1 000 pieces) 89 89 91 Hong Kong Hungary South Korea 1980 D 149 F 9 I 8 BNL 80 UK 88 IRL 1 DK 2 EEC 337 109 117 118 119 Hong Kong Bulgaria Bulgaria Bulgaria Of which 70 tonnes for sails other than surf-sails . Including categories 118 and 119 . See category 117 . See category 117 .